COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                ORDER ON EMERGENCY MOTION FOR TEMPORARY RELIEF

Appellate case name:        Winnie Stacey Alwazzan v. Isa Ali Alwazzan and
                            International Agencies Co., LTD.

Appellate case number:      01-16-00589-CV

Trial court case number:    13FD0848

Trial court:                306th District Court of Galveston County

        Appellant, Winnie Stacey Alwazzan (“Winnie”), filed a notice of appeal from the
trial court’s “Order Vacating May 6, 2016 Order For Judgment in Rem,” signed on July
21, 2016. On July 27, 2016, Winnie also filed this emergency motion for temporary
relief requesting, among other things, that this Court stay all the underlying trial court
proceedings, including the trial court’s July 21, 2016 order, pending this Court’s
resolution of its appeal from that order.
       On July 28, 2016, appellee, International Agencies Co., LTD. (“IACL”), filed a
response in opposition to Winnie’s motion. IACL contends that Winnie’s motion should
be denied because, among other things, she had failed to state why emergency relief was
warranted, how the harm would be irreparable without a stay, and she did not cite any
case law to support her motion. Also on July 28, 2016, the other appellee, Isa Ali
Alwazzan, filed a notice of intent to file a response, also requesting denial of the motion.
       Accordingly, after reviewing the motion and the responses, the Court denies
Winnie’s emergency motion. See, e.g., Lamar Builders, Inc. v. Guardian Sav. & Loan
Ass’n, 786 S.W.2d 789, 791 (Tex. App.—Houston [1st Dist.] 1990, no writ.) (providing
movant for temporary order “must make a clear showing that it is entitled to relief.”).
       It is so ORDERED.

Judge’s signature: /s/ Laura Carter Higley
                    Acting individually

Date: August 2, 2016